       Case 2:18-cr-00018-KS-MTP Document 183 Filed 12/19/18 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               EASTERN DIVISION

UNITED STATES OF AMERICA

v.                                                       CRIMINAL NO. 2:18-cr-18-KS-MTP-3

GLENN DOYLE BEACH, JR.

                                            ORDER

       THIS MATTER is before the Court on Defendant Glenn Doyle Beach, Jr.’s Motion to

Compel Brady Material [156]. Having considered the parties’ submissions and the applicable

law, the Court finds that the Motion should be denied.

                                       BACKGROUND

       In this criminal action, Defendants are accused, inter alia, of conspiring to and engaging

in a scheme to defraud health care insurance companies of millions of dollars by formulating,

marketing, prescribing, and billing for fraudulent compounded medications. Defendants are also

accused of conspiring to and engaging in a scheme to pay and receive kickbacks and bribes in

promotion of their scheme, and of conspiring to and engaging in a scheme to launder the

fraudulently obtained proceed of their crimes.

       On January 21, 2016, the Government seized a large volume of electronic and hard copy

materials from Advantage Pharmacy, LLC and Advantage Medical Infusion. The Government

copied the seized information and returned it to Defendants in February of 2016. See [162] at 5;

[176] at 2; [181] at 7. On July 25, 2018, following the indictment,1 the Government produced to

Defendant materials that included more than 1.7 million pages of documents or images. See



1
 Defendant was indicted on May 15, 2018, and the Discovery Order [18] was entered on June 2,
2018.
                                                 1
         Case 2:18-cr-00018-KS-MTP Document 183 Filed 12/19/18 Page 2 of 6



[156] at 13 n.5.2 On November 26, 2018, Defendant Beach filed his Motion to Compel [156],

complaining that the Government’s production was a “document dump” and that the

Government did not specifically identify any Brady3or impeachment material.

         Citing United States v. Skilling, Defendant argues that, by producing a voluminous “open

file” without specifically identifying Brady material, the Government has failed to satisfy its

Brady obligations. 554 F.3d 529 (5th Cir. 2009), aff’d in part, rev’d in part on other grounds,

561 U.S. 358 (2010). Defendant also argues that the Government’s unreasonable delay in

commencing its filter review and producing the subject material exacerbates the Government’s

violation of its Brady obligation. Additionally, Defendant asserts that the Government attempted

to shield from discovery an exculpatory email authored by a government witness. Defendant

argues that this act by the Government calls into question the integrity of its production.

Defendant requests that the Court compel the Government to immediately produce all

exculpatory and impeachment evidence in the Government’s possession.

                                             ANALYSIS

         Relying on Skilling, Defendant argues that the Government’s voluminous production

does not meet the requirements of Brady. Similar to Defendant Beach, the defendant in Skilling

argued that the Government’s open file, which consisted of several hundred million pages, along

with the Government’s failure to direct him to Brady materials, constituted the suppression of

evidence in violation of Brady. Id. at 576. The Court of Appeals for the Fifth Circuit noted that

“[a]s a general rule, the government is under no duty to direct a defendant to exculpatory




2
 A majority of the Government’s production came from the information which was seized in
January of 2016 and returned in February of 2016.
3
    Brady v. Maryland, 373 U.S. 83 (1963).
                                                 2
       Case 2:18-cr-00018-KS-MTP Document 183 Filed 12/19/18 Page 3 of 6



evidence within a larger mass of disclosed evidence.” Id. The court also noted that a Brady

violation will not be found where potentially exculpatory information is available to the

defendant through the exercise of due diligence.

       Addressing Skilling’s argument, the court stated that “[t]here is little case law on whether

a voluminous open file can itself violate Brady, and the outcomes of these cases seem to turn on

what the government does in addition to allowing access to a voluminous open file.” Id. at 577.

The court did not “hold that the use of a voluminous open file can never violate Brady.” Id. The

court, however, held that in Skilling’s case, there had been no Brady violation because the

Government “did much more than drop several hundred million pages on Skilling’s doorstep.”

Id. The court discussed the Government’s actions as follows:

       The open file was electronic and searchable. The government produced a set of
       “hot documents” that it thought were important to its case or were potentially
       relevant to Skilling’s defense. The government created indices to these and other
       documents. The government also provided Skilling with access to various
       databases concerning prior Enron litigation.

Id.

       In this action, the Government has taken steps—many of which are of the type cited with

approval in Skilling—to facilitate Defendant’s review of the evidence.4 After consulting with the

Defendants, the Government produced its discovery in a format compatible with the Defendant’s

database software, allowing the production to be searched and filtered.5 The Government points



4
  On December 4, 2018, the District Judge conducted a hearing with the parties, during which the
Government discussed the efforts undertaken to provide discovery in this action. At the Court’s
direction, the Government filed the slides used during its presentation at the hearing. See Exhibit
[181].
5
 As an example of the capabilities afforded Defendant, the Government points out that
Defendant may focus on emails alone and can filter the emails based on sender, recipient, date,
subject line, or keyword search in the text.
                                                   3
       Case 2:18-cr-00018-KS-MTP Document 183 Filed 12/19/18 Page 4 of 6



out that it did not simply produce documents collected in electronic form in this format, but also

scanned 171 boxes of hard copy documents, made each document text-searchable, and labeled

each document with its corresponding box and file folder.

       The Government also indexed its production, using a searchable and filterable index.

Additionally, the Government transcribed recordings of conversations between Defendants and

individuals working with the government and produced the transcripts in text-searchable format.

Defendant also received a text-searchable document indexing the files found on certain cell

phones.

       Defendant, however, argues that the integrity of the Government’s production is in doubt

because the Government failed to produce an email authored by a government witness in an

attempt to shield material that may be exculpatory. Included in the Government’s production of

July 25, 2018, was a memorandum regarding an interview of Jason May, a pharmacist at

Advantage Pharmacy who testified at a previous trial. The memorandum states as follows:

       In a prior email sent by MAY on 11/23/16 (see Attachment A), MAY stated that he
       did ‘not think for a moment that either Hope nor Doyle believed that it was wrong
       to pay commissions on Tricare claims.’ When specifically asked about this, MAY
       responded that he felt that way at the time; however, now that he knows more about
       THOMLEY and BEACH, he believes that THOMLEY and BEACH were aware
       that a bunch of the things they were doing at ADVANTAGE were illegal.

See [176] at 9.

       The Government’s production did not include “Attachment A,” the May email. On

October 4, 2018, Defendant asked the Government about the whereabouts of Attachment A. See

[156-2] at 1-2. The next day, the Government produced the May email. See [156-2] at 1. On

October 17, 2018, Defendant complained that portions of the email chain had been redacted. See

[156-3] at 3. A federal agent’s contact information and his question to May, along with the

transmission email sending May’s response to the agent, had been redacted. No portion of

                                                 4
       Case 2:18-cr-00018-KS-MTP Document 183 Filed 12/19/18 Page 5 of 6



May’s email was redacted. On October 30, 2018, the Government provided an unredacted copy

of the email chain. See [156-3] at 1.6

       Given that the Government produced a document which referenced May’s email and

quoted its most pertinent part, the record does not support Defendant’s argument that the

Government was attempting to suppress the email. Indeed, the record does not even hint at such

deceit, nor does it suggest that the Government has omitted other discoverable information or hid

discoverable information in its production with the hope that Defendant would not find it.

       Moreover, Defendant fails to demonstrate why the apparent inadvertent omission of an

email requires the Government to scour the documents already produced in an attempt to find

information which Defendant might find to be exculpatory. In a complex matter, such as this

one, reasonable minds may differ on what information is exculpatory. Defendant is far better

positioned to determine what records might best support his defense and case theories.

       The Court finds that the alleged delay in production does not justify requiring the

Government to “point the defense to specific documents within a larger mass of material that it

has already turned over.” See United States v. Mhamat, 106 F.3d 89, 94 (5th Cir. 1997).

Defendant received the initial production on July 25, 2018, and this action is not set for trial until

March 19, 2019.7 The Government is in no better position to locate potentially exculpatory

evidence than Defendant, and the Government should not be required to “sift fastidiously

through the evidence . . . in an attempt to locate anything favorable to the defense.” See United



6
 The Government maintained that the redacted portion of the email chain was not discoverable
and asserted that it was going “above and beyond” in providing the unredacted copy. In any
event, the document was produced in unredacted form.
7
 In all fairness, the time considerations were somewhat different when Defendant filed his
Motion as he was staring at a January 8, 2019, trial setting. The trial has since been continued to
March 19, 2019. See Amended Trial Order [175].
                                                  5
       Case 2:18-cr-00018-KS-MTP Document 183 Filed 12/19/18 Page 6 of 6



States v. Warshak, 631 F.3d 266, 297 (6th Cir. 2010). Such an exercise would create far more

problems than it would solve and invites endless disputes over what might be considered Brady

material.

       Considering the additional steps the Government took beyond merely providing

Defendant with an open file, the equal access that Defendant and the Government have to the

open file, the complexity of this case, and the absence of evidence that the Government used the

open file to hide potentially exculpatory evidence or otherwise acted in bad faith, the Court finds

that Defendant’s Motion should be denied. See Skilling, 554 F.3d at 577; see also United States

v. Simpson, 2011 WL 978235, at *8-9 (N.D. Tex. Mar. 21, 2011); United States v. Vujanic, 2014

WL 3868448, at *1-2 (N.D. Tex. Aug. 6, 2014).

       IT IS, THEREFORE, ORDERED that Defendant Glenn Doyle Beach, Jr.’s Motion to

Compel Brady Material [156] is DENIED.8

       SO ORDERED this the 19th day of December, 2018.

                                              s/Michael T. Parker
                                              UNITED STATES MAGISTRATE JUDGE




8
  To be clear, the Court’s Order does not deny Defendant his right of access to Brady material.
The Discovery Order [18] plainly directs the Government to produce such material. Under the
circumstances presented, however, the Government will not be required to specifically identify
or separate such material.
                                                 6
